OWEN, Chief Judge.
Julie Christine Daniel was arrested and charged with an offense which the state subsequently nolle prossed. Her motion to tax costs was granted m all respects except as to an item of $1,600 bail bond premium. Her appeal from the order taxing costs has been treated by us as petition for common law certiorari. Wood v. City of Jacksonville, Fla.App.1971, 248 So.2d 176.
Bail bond premium is not a taxable cost for which a defendant who is ultimately acquitted or discharged may recover. Wood v. City of Jacksonville, supra; Doran v. State, Fla.App. 1974, 296 So.2d 86; Cf. Warren v. Capuano, Fla. App.1972, 269 So.2d 380, affirmed 282 So.2d 873.
Certiorari denied.
CROSS and MAGER, JJ., concur.